MARCUS and LEMMON, JJ.,
concurring.
The seven-day period for applying for a new trial under La.Code Civ.Proc. art. 1974 commenced on August 24, 1994 and expired on September 2 without the filing of any motion. Therefore, the thirty-day period for suspensively appealing under La.Code Civ. Prov. art. 2123 commenced on September 3. Relator’s motion on September 15 (to use pledged stock for security) was denied on September 19, but the filing of that motion after the suspensive appeal delay had already begun (on September 3) did not interrupt or suspend the running of the suspensive appeal period which expired on October 3, long before movers filed security for the suspensive appeal (on October 19).